                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


GREGORY ATWATER,

                            Plaintiff,

              v.                                        Case No. 19-cv-363

THOMAS GROSSMAN, et al.,

                            Defendants.


                                         ORDER


       Plaintiff Gregory Atwater filed three motions: (1) a motion to amend/correct his

brief in opposition to defendants’ motion for summary judgment; (2) a motion for leave

to file a surreply to defendant Grossman’s reply brief; and (3) a motion for leave to file a

surreply to defendant Kruger’s reply brief. (ECF Nos. 79-80 and 82.)

       Atwater asks to amend/correct his opposition brief “for typos on pages 4-7.”

(ECF No. 79.) While the court appreciates Atwater’s attention to detail, it will deny his

motion because he filed the request to amend after the summary judgment response

deadline (see ECF No. 67) and the defendants were able to reply to his opposition brief

on the merits, even with the typos.
      Atwater also asks to file surreplies to Grossman’s and Krueger’s reply briefs.

(ECF Nos. 80 and 82.) He explains that the defendants “proposed new arguments in

their reply brief that would warrant a sur-reply” (See id.) The court will grant the

request. Atwater must submit his surreplies on or before March 9, 2020.

      NOW, THEREFORE, IT IS ORDERED that:

      (1) Atwater’s motion to amend/correct plaintiff’s brief in opposition to summary
          judgment (ECF No. 79) is DENIED;

      (2) Atwater’s motions for leave to file surreplies (ECF Nos. 80 and 82) are
          GRANTED. Atwater must submit his surreplies on or before March 9, 2020.

Dated at Milwaukee, Wisconsin this 24th day of February, 2020.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           2
